TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00793-CV



                                    Torrell Joseph, Appellant

                                                  v.

     VRM (Vendor Resource Management), Duly Authorized Agent of the Secretary of
                            Veterans Affairs, Appellee


              FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
              NO. 77,004, HONORABLE REBECCA DEPEW, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

has reported that appellant Torrell Joseph has failed to pay or make arrangements to pay for the

clerk’s record in this appeal. This Court’s clerk sent a letter dated February 13, 2014 to counsel for

appellant requesting that he make arrangements to pay for the clerk’s record and that he file a status

report regarding this appeal with this Court. Joseph was requested to file a response in this Court

on or before February 24, 2014 or risk dismissal of his appeal.

               February 24, 2014 has passed. The clerk’s record has not been filed, and Joseph has

not filed any response in this Court. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 13, 2014




                                              2